IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-31037
                        Conference Calendar



ISAAC I. OMOIKE,

                                           Plaintiff-Appellant,

versus

STATE OF LOUISIANA; PATRICK LABELLA;
SHERRY PATRICK; STELLA COREY; KENDAL DIEL,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        USDC No. 97-CV-220
                       - - - - - - - - - -

                           June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Isaac I. Omoike appeals the district court’s order granting

summary judgment on absolute-immunity grounds against Patrick

Labella and upholding a finding that Eleventh Amendment immunity

applies in cases between a state and its own citizens.    Omoike’s

brief addresses neither of these matters.     Pro se litigants must

comply with the requirements of FED. R. APP. P. 28 that the

appellant’s argument contain the reasons he deserves the

requested relief with citation to authorities and parts of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-31037
                                 -2-

record on which the appellant relies.      Grant v. Cuellar, 59 F.3d
523, 524 (5th Cir. 1995).    As Omoike’s brief does not satisfy the

briefing requirements under FED. R. APP. P. 28 and fails to

identify any district court error, it is frivolous and is

DISMISSED.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     We previously cautioned Omoike that any additional frivolous

appeals would invite the imposition of sanctions.     See Omoike v.

State of Louisiana, No. 98-30193 (5th Cir. June 2, 1998)

(unpublished).    This court may impose sanctions on a litigant sua

sponte.    See Coghlan v. Starkey, 852 F.2d 806, 808 (5th Cir.

1988).    Accordingly, IT IS ORDERED that Omoike is sanctioned

$105, the cost of bringing this appeal.     IT IS ALSO ORDERED that

Omoike remit payment to the Clerk of this Court.     Given his

history of filing appeals that are frivolous or do not have a

jurisdictional basis in this court, Omoike is BARRED from filing

any pro se pleading or appeal in this court or in any court which

is subject to this court’s jurisdiction, without the advance

written permission of a judge of the forum court.     The clerk of

this court and the clerks of all federal district courts in this

circuit are DIRECTED to return to Omoike, unfiled, any attempted

submission inconsistent with this bar.     To obtain such

permission, Omoike must send a letter, requesting such permission

and attaching copies of the proposed filing and this order to the

Clerk of the forum court.

     APPEAL DISMISSED; SANCTIONS IMPOSED.